     Case 3:15-cv-00624-RCJ-VPC Document 32 Filed 04/17/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10

11    SAID ELMAJZOUB,                                   Case No. 3:15-cv-00624-RCJ-VPC
12                       Petitioner,                    ORDER
13           v.
14    QUENTIN BYRNE, et al.,
15                       Respondents.
16

17          Petitioner having filed a first, unopposed motion for extension of time (ECF No. 31), and

18   good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner's first, unopposed motion for extension of

20   time (ECF No. 31) is GRANTED. Petitioner will have up to and including June 19, 2020, to file

21   a first amended petition for a writ of habeas corpus.

22          DATED: April 17, 2020.
23                                                              ______________________________
                                                                ROBERT C. JONES
24                                                              United States District Judge
25

26
27

28
                                                       1
